Status of Application
1.	Acknowledgment is made of the remarks filed 03/22/2021. No claims are added, canceled, or amended along with the remarks, and claims 1-20 are pending and presented for the examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/22/2021 was filed after the mailing date of the Final Office Action on 01/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the instant claims over the prior art applied in the previous office action. The remarks show that the previously applied prior art to Goto et al does not teach a process wherein a product is formed that is a dental restoration having the structural limitations necessarily imparted by the claim limitations to bridge, inlay, onlay, veneer, abutment, partial crown, crown, or facet. Applicant has shown that these terms have accepted meanings in the art that necessarily impart said structural and shape features, and that as such, the instantly claimed processes cover only methods wherein such structured products are formed. Goto does not teach any of the aforementioned products, and thus each claim limitation is not met; therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
4.	Claims 1-20 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed processes for 2 and 2.0-10.0 wt% Li2O, and that has SiO2 as main crystalline phase is shaped into a dental restoration that is a bridge, inlay, onlay, veneer, abutment, partial crown, crown, or facet. The prior art also does not teach or suggest a process wherein a starting glass comprising 58.0-92.0 wt% SiO2 and 2.0-10.0 wt% Li2O, and comprising nuclei for the crystallization of SiO2 crystalline phase is shaped into a dental restoration that is a bridge, inlay, onlay, veneer, abutment, partial crown, crown, or facet.
The most relevant prior art references found are Goto et al (US 6426311) and Goto et al (US 8043706). The difference from instant claims is that while Goto et al ‘311 al teaches a glass ceramic material having a quartz or cristobalite main crystalline phase and comprising SiO2 and Li2O in amounts each falling within the corresponding ranges of the instant claim, the Goto et al ‘311 product produced from said glass ceramic is not a dental restoration, and thus the process for forming the glass ceramic does not comprises shaping the body into a bridge, inlay, onlay, veneer, abutment, partial crown, crown, or facet having the shape limitations imparted by said terms to those of ordinary skill in the art. Goto et al ’706 teaches a glass ceramic article comprising lithium disilicate and α-quartz and teaches an embodiment wherein the SiO2 and Li2O contents each fall within the corresponding ranges of the instant claims; however, similar to above, Goto et al ‘706 teaches that the product produced from said glass ceramic is not a dental restoration, and thus the process for forming the glass ceramic does not comprises shaping the body into a bridge, inlay, onlay, veneer, abutment, partial crown, crown, or facet having the shape limitations imparted by said terms to those of ordinary skill in the art. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW8 April 2021